United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-3531
                     ___________________________

                          United States of America,

                     lllllllllllllllllllllPlaintiff - Appellee,

                                        v.

                                  Sajoh Yates,

                   lllllllllllllllllllllDefendant - Appellant.
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                           Submitted: June 5, 2019
                            Filed: June 13, 2019
                               [Unpublished]
                               ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       Sajoh Yates appeals the district court’s1 order committing him under 18 U.S.C.
§ 4245, which provides for hospitalization and treatment of an imprisoned person
suffering from a mental disease or defect, until he no longer needs treatment or his
prison sentence expires, whichever occurs first. Upon careful review of the record--
including the reports of two mental health professionals who opined that Yates met
the criteria for commitment--we conclude the district court’s section 4245 finding was
supported by a preponderance of the evidence, and was not clearly erroneous. See
18 U.S.C. § 4245(d); United States v. Bean, 373 F.3d 877, 879 (8th Cir. 2004)
(standard of review). We also conclude that Yates’s pro se arguments offer no basis
for relief.

      The judgment of the district court is affirmed, and counsel’s motion to
withdraw is granted.
                     ______________________________




      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-